2018 IL App (1st) 171075
                                 Opinion filed: March 23, 2018

                                                                           FIRST DISTRICT
                                                                           FIFTH DIVISION

No. 1-17-1075

In re MARRIAGE OF                                           )
                                                            )
JAIME SANCHEZ,                                              )      Appeal from the

                                                            )      Circuit Court of

       Petitioner-Appellant,                                )      Cook County.

                                                            )
and                                                         )      No. 08 D 430330 

                                                            )
MARTHA SANCHEZ-ORTEGA,                                      )      Honorable

                                                            )      Raul Vega,

       Respondent                                           )      Judges Presiding.

                                                            )
(Illinois Department of Healthcare and Family Services,     )
Intervenor-Appellee).                                       )

       JUSTICE ROCHFORD delivered the judgment of the court, with opinion.
       Presiding Justice Reyes and Justice Hall concurred in the judgment and opinion.

                                           OPINION

¶1     Petitioner-appellant, Jaime Sanchez, appeals pro se from two postdissolution orders: one

that denied a motion to vacate a plenary order of protection entered against him and a second that

denied his motion to reconsider the denial of a motion to abate child support payments. His

former spouse, respondent Martha Sanchez-Ortega, has not participated in the appeal.

Intervenor-appellee, the Illinois Department of Healthcare and Family Services (Department) is a

party to this appeal only as it relates to the child support issues. For the following reasons, we

dismiss the appeal from the order denying the motion to reconsider the denial of the motion to

abate child support payments, as we lack appellate jurisdiction, and we affirm the order denying
No. 1-17-1075

the motion to vacate the plenary order of protection.

¶2     We note at the outset that the record on appeal is insufficient. It lacks, for example, key

pleadings and orders, as well as transcripts of the proceedings at issue. However, we will set

forth that much of the relevant background that may be gleaned from the scant record presented

on appeal.

¶3     On August 22, 2008, Jaime filed a petition for dissolution of his marriage to Martha.

Jaime and Martha are the parents of Ju. S., born May 13, 2001, and Ja. S., born May 15, 2004. It

appears that, during the divorce proceedings, issues relating to abuse and visitation arose. For

example, on October 22, 2008, an order of protection was entered against Jaime, which protected

Martha and the children, and that order remained in effect for the pendency of the initial divorce

action. In 2010, the court suspended Jaime’s supervised visitation with the children.

¶4      On April 15, 2011, the circuit court entered a judgment for dissolution of marriage

following a trial. At that time, the court ordered Jaime to pay $785 per month for child support

and entered judgment against him for an $11,775 arrearage on previously-ordered child support

payments. Jaime’s child support obligation was determined based on the income he derived from

his home services business. Pursuant to a custody judgment, which was incorporated into the

dissolution judgment, Martha was granted sole custody of the children, and Jaime was granted

supervised visitations. After finding that there was a continuing need for Martha to be protected

against future abuse and harassment by Jaime, the dissolution judgment provided Martha and the

children with a two-year plenary order of protection, which was to terminate on April 15, 2013.

Martha later moved to extend that order of protection.


                                               -2­
No. 1-17-1075

¶5     Jaime appealed after the circuit court denied his motion to reconsider the dissolution

judgment or, in the alternative, to re-open proofs. We affirmed the judgment for dissolution after

finding that Jaime had failed to provide a record sufficient to address his claims of error, in

violation of the requirements espoused in Foutch v. O’Bryant, 99 Ill. 2d 389, 391 (1984), or to

adequately support his arguments in his brief with proper citation to the record or pertinent legal

authority, in violation of Illinois Supreme Court Rule 341(h)(7) (eff. July 1, 2008). See In re

Marriage of Sanchez, 2012 IL App (1st) 112898-U, ¶¶ 6-7.

¶6     Thereafter, the parties engaged in various postdissolution proceedings. For example,

Jaime’s visitation was suspended by the court on September 28, 2015. On June 22, 2016, with

the Department’s involvement in the case, the court entered a uniform order of support finding

that Jaime’s imputed net income was $1965 per month and that, as of January 14, 2015, he was

$42,503.50 in arrears as to his child support obligation. Jaime was then ordered to pay $550 per

month in child support and $100 per month as to the arrears through the State Disbursement

Unit. Pursuant to a motion brought by the Department, the June 22, 2016, order vacated a

December 9, 2015, order, which had directed the Secretary of State to release the suspension on

Jaime’s driver’s license caused by his failure to make child support payments, or to issue Jaime a

driving permit.

¶7     On October 11, 2016, after a hearing on both Martha’s petition for plenary order of

protection and Jaime’s motion for visitation, the circuit court entered a two-year plenary order of

protection against Jaime, which protected Martha and the children. The plenary order of

protection suspended Jaime’s visitation with the children until further order of the court “per [a]


                                               -3­
No. 1-17-1075

12/28/15 order” and prohibited Jaime from communicating with Martha and the children. A

separate order entered on that date stated that the court had heard the parties’ testimony and

considered the evidence at the hearing on both the petition for plenary order of protection and the

motion for visitation. The order allowed Jaime to send cards and letters to the children (to be

addressed to Martha) and provided that, should the children wish to see Jaime, they could

“communicate their wishes in writing to him.”

¶8     On November 10, 2016, Jaime filed a motion to vacate the plenary order of protection.

The court set a briefing schedule on the motion to vacate and set the matter for hearing on

January 11, 2017. On December 20, 2016, Martha filed a combined response and motion to

strike and dismiss Jaime’s motion to vacate.

¶9      Additionally, as to a separate matter, on October 3, 2016, the Department brought a

petition for a rule to show cause why Jaime should not be held in indirect civil contempt,

alleging that Jaime had willfully failed to make the child support payments that were ordered on

June 22, 2016. As a result, the court entered an order issuing a rule to show cause why Jaime

should not be held in indirect civil contempt for his failure to pay child support, which was set

for hearing on January 11, 2017.

¶ 10   In an apparent response to the rule to show cause, Jaime filed a motion for abatement or

suspension of child support on December 12, 2016. In his motion, Jaime asserted that he was

unemployed and, as a result, could not make the court-ordered child support payments. Jaime

explained that (1) he was unable to pay the renewal fee for his contractor’s license and it had

lapsed, (2) his driver’s license had been suspended for his failure to pay child support, and (3)


                                                -4­
No. 1-17-1075

both licenses were necessary for him to operate his business. He maintained that the Illinois

Secretary of State would “release” his license if the court entered an order stating that he did not

“owe money to the [I]llinois department of health and family services.” Jaime further contended

that the court, in a prior order relating to child support, had directed the Secretary of State to

release his driver’s license, but his driver’s license had not been released. For relief, Jaime

requested that his child support obligation be abated or suspended in full and be contingent on

his obtaining full-time employment “or re[-]establishing *** [his] business” and then calculated

at the statutory rate. Jaime asked “[t]hat any suspension or abatement of child support *** be

effective immediately.”

¶ 11   On January 11, 2017, the circuit court entered an order finding Jaime to be in indirect

civil contempt for his willful failure to pay child support. The order stated that Jaime’s

commitment for the contempt finding was stayed until February 22, 2017. However, the order

did not include the imposition of any period of commitment. In that same order, the Department

was granted 28 days to respond to Jaime’s motion to abate child support. The Department,

however, did not file a response before the hearing on that motion, scheduled for February 22,

2017. Nevertheless, a hearing was held on that date, and the court denied Jaime’s motion to abate

child support. The court granted Jaime leave to file a motion to modify child support and

continued the matter for a hearing on March 22, 2017.

¶ 12   On March 21, 2017, instead of filing a motion to modify child support, Jaime filed a

motion to vacate the denial of his motion to abate, arguing that he was entitled to “judgment by

default” because the Department had not filed a response to his motion prior to the February 22


                                               -5­
No. 1-17-1075

hearing, as had been ordered by the court.

¶ 13   That same day, the Department filed a response to Jaime’s motion to abate child support

insofar as it requested reinstatement of his driver’s license. The Department explained that Jaime

was a delinquent obligor, as he was behind in his child support payments in violation of section

10-17.6 of the Illinois Public Aid Code (305 ILCS 5/10-17.6 (West 2016)), and section 7-702(c)

of the Illinois Safety and Family Financial Responsibility Law (625 ILCS 5/7-702(c) (West

2016)). As a result, his driver’s license had been suspended in January 2014. The Department

noted that, on December 9, 2015, the circuit court had ordered the Secretary of State to release

the suspension of Jaime’s driver’s license, or issue him a judicial driving permit. However, that

order had been vacated on the Department’s motion, which had argued that the court lacked

subject matter jurisdiction to address Jaime’s driver’s license.

¶ 14   The Department maintained that Jaime was required to request a driving permit from the

Department, and only then could the Department direct the Secretary of State to issue a permit.

The Department further explained that, should it deny any request by Jaime for a permit, he

would then be able to seek administrative review of that decision in the circuit court. The

Department argued that the circuit court lacked subject matter jurisdiction to reinstate Jaime’s

driver’s license in light of Jaime’s failure to exhaust his administrative remedies.

¶ 15   On March 22, 2017, the circuit court entered an order regarding the status of the

contempt proceeding, which included a finding that Jaime had not remained current in his child

support obligations. The circuit court ordered Jaime to pay $555.20 per month in child support,

$100 per month in arrears, and to make a $450 lump sum payment. The circuit court continued


                                                -6­
No. 1-17-1075

the matter to April 12, 2017, and denied Jaime’s request to reinstate his driver’s license due to a

lack of subject matter jurisdiction.

¶ 16   On April 5, 2017, the circuit court denied “with prejudice” Jaime’s motion to vacate the

February 22, 2017, order, which had denied his motion to abate his child support obligations.

The circuit court noted that, on February 22, it had conducted “a full hearing with all parties

present” and “[a]ll sides were heard.” The order stated: “This is a final and appealable order.” On

May 1, 2017, Jaime filed a notice of appeal from that specific order only.

¶ 17   On April 12, 2017, the circuit court held a hearing on Jaime’s November 10, 2016,

motion to vacate the plenary order of protection and entered an order denying the motion “with

prejudice.” As to the contempt matter, the circuit court entered a separate order updating the

amounts that Jaime then owed in child support and scheduled the matter for a follow-up hearing

on May 24, 2017.

¶ 18   On May 4, 2017, Jaime filed an amended notice of appeal, which added the April 12,

2017, order to his appeal.

¶ 19   Following the filing of Jaime’s amended notice of appeal, the circuit court held a hearing

on the status of the contempt. The matter was then continued to June 28, 2017. The record does

not indicate what happened on that date, or whether the contempt matter has been finally

resolved.

¶ 20   As discussed, the Department (but not Martha) is a party to this appeal, but only as to

Jaime’s appeal from the order denying his motion to vacate the denial of his motion to abate his

child support. The Department has expressed concern as to whether we have jurisdiction to


                                               -7­
No. 1-17-1075

review that order, in that the contempt proceeding against Jaime was still pending below at the

time Jaime filed an appeal from that order. In his jurisdictional statement, Jaime contends that we

have appellate jurisdiction over his appeal under Illinois Supreme Court Rule 301 (eff. Feb. 1,

1994) and Illinois Supreme Court Rule 303 (eff. Jan. 1, 2015). As this court has a duty to

determine whether jurisdiction exists, we will consider the issue. Palmolive Tower

Condominiums, LLC v. Simon, 409 Ill. App 3d 539, 542 (2011). An appeal must be dismissed

where our jurisdiction is lacking. Id. (citing Mund v. Brown, 393 Ill. App. 3d 994, 996 (2009)).

¶ 21   “Appellate jurisdiction is limited to review of final judgments unless an order falls within

a statutory or supreme court exception.” Cole v. Hoogendoorn, Talbot, Davids, Godfrey &

Milligan, 325 Ill. App. 3d 1152, 1153 (2001) (citing Pekin Insurance Co. v. Benson, 306 Ill.

App. 3d 367, 375 (1999)). In order to be considered final, an order must dispose of the rights of

the parties, either upon the entire controversy or some definite and separate part of it. In re

Guardianship of J.D., 376 Ill. App. 3d 673, 676 (2007).

¶ 22   However, a final order is not necessarily immediately appealable. Illinois Supreme Court

Rule 304(a) (eff. Mar. 8, 2016) provides:

                “If multiple parties or multiple claims for relief are involved in an action, an

       appeal may be taken from a final judgment as to one or more but fewer than all of the

       parties or claims only if the trial court has made an express written finding that there is no

       just reason for delaying either enforcement or appeal or both. *** In the absence of such

       a finding, any judgment that adjudicates fewer than all the claims or the rights and

       liabilities of fewer than all the parties is not enforceable or appealable and is subject to


                                               -8­
No. 1-17-1075

       revision at any time before the entry of a judgment adjudicating all the claims, rights, and

       liabilities of all the parties.”

¶ 23   Thus, prior to the resolution of all claims with respect to all parties, any order entered in a

case, even if final as to any one party or claim, is not appealable unless the order contains a

finding that there is no just reason to delay enforcement or appeal, in compliance with Rule

304(a). The orders that are the subject of this appeal do not include a Rule 304(a) finding.

¶ 24   On January 11, 2017, the court found Jaime to be in indirect civil contempt. However, a

contempt order is not final or appealable until the party in contempt has been sanctioned or

committed. In re Marriage of Dianovsky, 2013 IL App (1st) 121223, ¶ 33. Here, when Jaime

filed his original notice of appeal from the order denying his motion to reconsider the denial of

the motion to abate and amended notice of appeal (collectively referred to as notices of appeal),

he had neither been sanctioned nor committed with respect to the finding of contempt. Indeed,

the circuit court held status hearings on the finding of contempt while this appeal was pending.

Thus, the postdissolution contempt proceeding was not final or appealable before the notices of

appeal were filed.

¶ 25   The Department correctly notes that the appellate court is divided as to whether an order,

which disposes of a postdissolution matter, is final and appealable without the requisite finding

under Illinois Supreme Court Rule 304(a) (eff. Mar. 8, 2016), when other postdissolution claims

remain pending. This split of authority turns on whether each petition or motion in a

postdissolution proceeding is considered (1) a separate action or (2) a new claim in the same

action. In re Marriage of Demaret, 2012 IL App (1st) 111916, ¶ 26. “[I]f the postdissolution


                                                -9­
No. 1-17-1075

petition under consideration is construed as a separate action from the original dissolution

proceeding, then appellate court jurisdiction exists upon a final resolution of that petition under

Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994), regardless of the pendency of an unrelated

petition.” Id. The Third District, in In re Marriage of A’Hearn, 408 Ill. App. 3d 1091, 1097

(2011), and the First District, in In re Marriage of Carr, 323 Ill. App. 3d 481, 485 (2001), have

construed postdissolution petitions in this fashion. However, if a postdissolution petition is

instead considered a new claim within the same action, then appellate jurisdiction would exist to

review a final decision on that petition, while another petition remained pending, only where

there has been a Rule 304(a) finding. In re Marriage of Demaret, 2012 IL App (1st) 111916,

¶ 26. The Second District, in In re Marriage of Alyassir, 335 Ill. App. 3d 998, 999-1000 (2003),

and the Fourth District, in In re Marriage of Gaudio, 368 Ill. App. 3d 153, 157-58 (2006),

adopted this position.

¶ 26   This court, in In re Marriage of Teymour, 2017 IL App (1st) 161091, recently examined

this split of authority. After a thoughtful and extensive discussion and review of the case law, the

Teymour court determined that it would “join the Second and Fourth Districts and adhere to Rule

304(a)’s mandate that a final order disposing of one of several claims may not be appealed

without an express finding that there is no just cause for delay.” Id. ¶ 41. In so holding, the

Teymour court declined to follow an earlier line of First District cases, which held that a Rule

304(a) finding is not required to appeal an order resolving “one of several postdissolution matters

so long as the matters still pending below are unrelated to the matter on appeal.” Id. ¶ 35 (citing

In re Marriage of Knoll, 2016 IL App (1st) 152494, ¶ 46, and In re Marriage of Baumgartner,


                                               - 10 ­
No. 1-17-1075

2014 IL App (1st) 120552, ¶¶ 34-36).

¶ 27   We find the analysis of Teymour to be well-reasoned and convincing. In conformity with

that decision, we conclude that we have no jurisdiction to consider the order denying the motion

to reconsider the denial of Jaime’s motion to abate child support payments, as that order was not

accompanied by the requisite Rule 304(a) finding. While the order did state “[t]his is a final and

appealable order,” that language was not sufficient to support appellate jurisdiction under Rule

304(a). Palmolive, 409 Ill. App 3d at 544 (“A circuit court’s declaration that an order is ‘final

and appealable,’ without reference to the justness of delay, or even reference to immediate

appealability, evinces no application of the discretion Rule 304(a) contemplates. [Citation.]

Instead, absent some other indication from the record that the court intended to invoke Rule

304(a) [citation], a circuit court’s declaration that an order is ‘final and appealable’ amounts to

nothing more than a nonbinding interpretation.”). 1

¶ 28   However, even if we followed the earlier line of First District cases, which held that a

Rule 304(a) finding is not required “ ‘so long as the matters still pending below are unrelated to

the matter on appeal’ ” (supra ¶ 26), we would still find that we lack appellate jurisdiction over

this matter. The contempt proceeding, which remained pending in the circuit court after the

notices of appeal were filed, deals with Jaime’s failure to meet his court-ordered child support

responsibilities. Jaime’s motion to abate explained his reasons for not meeting his child support


       1
         Our discussion of this issue speaks broadly of the need for Rule 304(a) language in order to
appeal otherwise final orders that do not resolve all postdissolution claims, as did the discussion in
Teymour. Of course, while none are relevant here, there are a number of specific types of final orders
that—while they do not resolve all postdissolution claims—could potentially be entered in a
postdissolution context and are nevertheless appealable without any such language. See Ill. S. Ct. R.
304(b) (eff. Mar. 8, 2016).
                                                - 11 ­
No. 1-17-1075

obligation and sought to immediately abate or suspend those payments, relief which would assist

Jaime in defending the contempt proceeding. Jaime filed the motion to abate shortly after the

court issued the rule to show cause, and the Department was involved in the litigation of both

matters. Thus, Jaime’s attempt to abate the court-ordered child support payments was directly

related to, and intertwined with, the contempt proceedings, which remained pending below when

he filed this appeal.

¶ 29    For these reasons, we conclude that Jaime’s appeal from the denial of his motion to

reconsider the denial of his motion to abate must be dismissed for lack of appellate jurisdiction.

¶ 30    Moreover, dismissal is appropriate for yet other reasons. Jaime’s briefs do not cite the

record on appeal and do not present coherent arguments with supporting authority as to any error

in the court’s decisions with regard to the abatement matter, as required by subsections (h)(4)(ii),

(h)(6) and (7) of Illinois Supreme Court Rule 341 (eff. Nov. 1, 2017). The appendix to Jaime’s

appellant’s brief includes copies of court records that are not part of the record on appeal, but

does not include a table of contents of the record on appeal, in violation of Illinois Supreme

Court Rule 342 (eff. July 1, 2017).

¶ 31    “The procedural rules governing the content and format of appellate briefs are

mandatory.” Ammar v. Schiller, DuCanto & Fleck, LLP, 2017 IL App (1st) 162931, ¶ 11 (citing

Voris v. Voris, 2011 IL App (1st) 103814, ¶ 8). Where an appellant fails to meet the requirements

of Illinois Supreme Court Rule 341 (eff. Nov. 1, 2017) as to the content and format of briefs,

this court has the authority to dismiss the appeal. Ammar, 2017 IL App (1st) 162931, ¶ 11.

¶ 32    The problems caused by Jaime’s failure to present a compliant brief are exacerbated by


                                               - 12 ­
No. 1-17-1075

the state of the record. The record on appeal does not contain any of the pleadings that gave rise

to the June 22, 2016, order regarding child support. There are no transcripts or suitable

substitutes, such as bystander’s reports, of the proceedings relating to the June 22, 2016, child

support order, or the hearings on the motion to abate and motion to reconsider the denial of the

motion to abate. The record is bereft of the proof upon which Jaime’s child support was

originally determined by the circuit court in the dissolution judgment. Therefore, we cannot fully

examine any change in the circumstances of Jaime’s employment or other factors that may be

relevant to the issue of abatement. As the appellant, Jaime has the responsibility to present a

sufficiently complete record to this court, including transcripts, to support his claims of error on

appeal. Foutch, 99 Ill. 2d at 391-92.

¶ 33   We now turn to Jaime’s appeal from the denial of his motion to vacate the plenary order

of protection. Before doing so, we again consider whether there is appellate jurisdiction over this

order in light of the fact that the contempt proceedings were pending below at the time the appeal

was filed.

¶ 34   Illinois Supreme Court Rule 307(a)(1) (eff. Nov. 1, 2016) allows an appeal from an

interlocutory order “granting, modifying, refusing, dissolving, or refusing to dissolve or modify

an injunction.” An order of protection is injunctive in substance. In re T.H., 354 Ill. App. 3d 301,

308 (2006); In re Marriage of Fischer, 228 Ill. App. 3d 482, 486 (1992). A motion to vacate a

protective order is considered one seeking to dissolve or modify an injunction. Fischer, 228 Ill.

App. 3d at 488-89. Therefore, even if the postdissolution order denying Jaime’s motion to vacate

the plenary order of protection is interlocutory, in that the contempt proceeding remained


                                               - 13 ­
No. 1-17-1075

pending below, it is appealable under Rule 307(a)(1). Jaime filed a notice of appeal within 30

days of the denial of his motion to vacate and therefore we have appellate jurisdiction to review

that order under Rule 307(a)(1). See Doe v. Illinois Department of Professional Regulation, 341

Ill. App. 3d 1053, 1059 (2003).

¶ 35      The central issue in a proceeding to obtain an order of protection is whether the petitioner

has been abused. Best v. Best, 223 Ill. 2d 342, 348 (2006). If the preponderance of the evidence

establishes that abuse occurred, the circuit court is compelled to issue an order of protection. Id.;

750 ILCS 60/214(a) (West 2016). A decision as to whether to dissolve an injunctive order is

reviewed for an abuse of discretion. Debowski v. Shred Pax Corp., 45 Ill. App. 3d 891, 899

(1977).

¶ 36      Jaime has not presented a sufficient record for us to determine whether the court abused

its discretion in denying the motion to vacate the plenary order of protection. The petition for

plenary order of protection is not contained in the record, and we therefore do not know the

claims or allegations made by Martha when she sought the protective order. There are no

transcripts of the proceedings as to the hearings on the emergency order of protection that

preceded the plenary order of protection, the plenary order of protection, or the motion to vacate

the plenary order of protection. Therefore, we are without the evidence and arguments that were

considered by the circuit court in reaching its decisions.

¶ 37      As we previously noted, as the appellant Jaime has the duty to present a sufficient record

to allow this court to review his challenge to the order denying his motion to vacate the plenary

order of protection. Foutch, 99 Ill. 2d at 391-92. Without such a record, we must presume that


                                                 - 14 ­
No. 1-17-1075

the circuit court’s order was in conformity to the law and the findings were based on the

evidence presented. Watkins v. Office of the State Appellate Defender, 2012 IL App (1st)

111756, ¶ 19. We therefore affirm the denial of the motion to vacate the plenary order of

protection.

¶ 38   Furthermore, Jaime has once again failed to present any coherent arguments with

supporting authority as to any error regarding the plenary order of protection or the denial of his

motion to vacate it. He has not provided a proper statement of facts or procedural history and

does not cite the record on appeal. Therefore, his brief does not comply with the provisions of

Rule 341. For this additional reason, we must affirm the order denying his motion to vacate the

plenary order of protection.

¶ 39   We note that Jaime has proceeded pro se on this appeal, but was nevertheless required to

meet all procedural requirements. Ammar, 2017 IL App (1st) 162931, ¶ 16 (“Where a party has

chosen to represent himself, he is held to the same standard as a licensed attorney and must

comply with the same rules.”). This is no insignificant task, and Jaime’s failures in this regard

have proven fatal with respect to the issues he raises in this appeal. In his prior appeal, we

explained to Jaime the necessity of complying with appellate requirements, both as to his briefs

and with respect to presenting a sufficient record on appeal. Sanchez, 2012 IL App (1st) 112898­

U, ¶¶ 6-7. The warnings appear to have been of little assistance.

¶ 40   Our supreme court has recognized the growing number of self-represented litigants in our

trial and appellate courts and the challenges that are presented thereby. The court’s website

includes aids for self-represented litigants in the appellate courts, including a self-help guide that


                                                - 15 ­
No. 1-17-1075

includes a timeline and check lists. Guide for Appeals to the Illinois Appellate Court For Self-

Represented Litigants, Illinois Courts (Feb. 16, 2018), http://www.illinoiscourts.gov/CivilJustice/

Resources/Guide_for_Appeals_to_the_IL_Appellate_Court_rev_093016.pdf. Additionally, in

order to assist unrepresented parties in filing compliant briefs, standardized briefs—provided as

fillable forms in a PDF format—are available on the court’s website. Approved Statewide Forms,

Illinois Courts (Feb. 16, 2018), http://www.illinoiscourts.gov/Forms/approved/.

¶ 41   In light of the serious consequences flowing from a lack of compliance with the relevant

appellate requirements, we truly hope that these self-help aids will become both more well-

known and better utilized by unrepresented litigants. They represent an important effort to

balance the requirement that unrepresented litigants be held to the same standard as a licensed

attorney with the reality of the serious challenges faced by the growing number of self-

represented litigants in our appellate courts.

¶ 42   In conclusion, we dismiss the appeal from the order denying the motion to reconsider the

denial of Jaime’s motion to abate child support, and we affirm the order denying his motion to

vacate the plenary order of protection.

¶ 43   Affirmed in part and dismissed in part.




                                                 - 16 ­